DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiedecke (U.S. Patent No. 9,404,322).
Regarding Claim 9, Wiedecke discloses a system for sensing engagement in a riser coupling (Wiedecke: 15a, b), the system comprising: 
A subsea riser tool (Wiedecke: 20) configured to engage the riser coupling (Wiedecke: 15a, b); 
A riser sensor unit, comprising: 
A plurality of sensors (Wiedekce: 127, 129) connected to the subsea riser tool (Wiedecke: 20); 
A power supply (Wiedecke: Column 4: lines 16-22) unit configured to convert alternating current to direct current; 
An intrinsic safety barrier (Wiedecke: 124, Column 12: lines 3-11) connected to the power supply (Wiedecke: Column 4: lines 16-22) unit and the plurality of sensors (Wiedekce: 127, 129); wherein the intrinsic safety barrier (Wiedecke: 124, Column 12: lines 3-11) is powered by the direct current from the power supply (Wiedecke: Column 4: lines 16-22), wherein the plurality of sensors (Wiedekce: 127, 129) is powered by the intrinsic safety barrier (Wiedecke: 124, Column 12: lines 3-11), and wherein the plurality of sensors (Wiedekce: 127, 129) are configured to transmit signals via the intrinsic safety barrier (Wiedecke: 124, Column 12: lines 3-11) to a control system (Wiedecke: 150) located remotely from the intrinsic safely barrier.
Regarding Claim 11, Wiedecke discloses the system of claim 9, wherein the plurality of sensors (Wiedekce: 127, 129) comprises inductive sensors (Wiedecke: Column 6: lines 35-52).
Regarding Claim 12, Wiedecke discloses the system of claim 9, wherein the plurality of sensors (Wiedekce: 127, 129) are attached to different components of the subsea riser tool (Wiedecke: 20)(Wiedecke: Column 11: line 49 – Column 12: line2).
Regarding Claim 13, Wiedecke discloses the system of claim 9, wherein the subsea riser tool (Wiedecke: 20) is selected from the group consisting of a riser handling tool, a riser running tool, a subsea running tool, a casing running tool, and a gimbal (Wiedecke: Column 11: line 49 – Column 12: line2).
Regarding Claim 14, Wiedecke discloses the system of claim 9, wherein the intrinsic safety barrier (Wiedecke: 124, Column 12: lines 3-11) is located inside an explosion proof enclosure (Wiedecke: Column 12: lines 3-11).
Regarding Claim 15, Wiedecke discloses the system of claim 14, wherein the power supply (Wiedecke: Column 4: lines 16-22) unit is also located inside the explosion proof enclosure (Wiedecke: Column 12: lines 3-11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wiedecke in view of Edison (U.S. Patent No. 4,138,669.
Regarding Claim 1, Wiedecke discloses a riser sensor unit for sensing engagement of a subsea riser tool (Wiedecke: 20) with a riser coupling (Wiedecke: 15a, b), the unit comprising: 
A power supply (Wiedecke: Column 4: lines 16-22) configured to convert alternating current to direct current; 
An intrinsic safety barrier (Wiedecke: 124, Column 12: lines 3-11) connected to the power supply (Wiedecke: Column 4: lines 16-22);
A first sensor (Wiedecke: 127) powered by the intrinsic safety barrier (Wiedecke: Figure 7: 124 connected to 127, Column 12: lines 3-11), wherein the first sensor (Wiedecke: 127) is attached to a sub (Wiedecke: Column 11: line 49 - Column 12: line 2) of the subsea riser tool (Wiedecke: 20), the first sensor (Wiedecke: 127) configured to generate a first signal (Wiedecke: Column 2: line 60 - Column 3: line 2) upon detecting contact of a bottom surface of the sub with the riser coupling (Wiedecke: 15a, b): and 
Wherein the intrinsic safety barrier (Wiedecke: 124, Column 12: lines 3-11) is configured to receive the first signal (Wiedecke: Column 2: line 60 - Column 3: line 2) from the first sensor (Wiedecke: 127) and transmit the first signal (Wiedecke: Column 2: line 60 - Column 3: line 2) to a control system (Wiedecke: 150) located remotely from the intrinsic safety barrier (Wiedecke: 124, Column 12: lines 3-11).
Wiedecke does not disclose the intrinsic safety barrier being a Zener barrier, but merely states that the electronic manifold may be intrinsically safe without detailing how said intrinsic safety is accomplished.
Edison (Edison: Column 65: lines 32-45) discloses the use of Zener/diode barriers for the purpose of intrinsic safety, in a subsea environment on subsea production equipment, by allowing a fault current to be routed from sensors away from sensitive control equipment.
For this reason it would have been obvious to a person having ordinary skill in the art at the time of the inventions’ filing to have replaced the intrinsic safety barrier of the invention of Wiedecke with a Zener barrier as described by Edison to allow a fault current to be routed away from the controller. 
Regarding Claim 2, Wiedecke and Edison render obvious a riser sensor unit of claim 1, wherein the intrinsic safety barrier (Wiedecke: 124, Column 12: lines 3-11) is located inside an explosion proof enclosure (Wiedecke: Column 12: lines 3-11).
Regarding Claim 3, Wiedecke and Edison render obvious the riser sensor unit of claim 2, wherein the power supply (Wiedecke: Column 4: lines 16-22) is also located inside the explosion proof enclosure (Wiedecke: Column 12: lines 3-11).
Regarding Claim 4, Wiedecke and Edison render obvious the riser sensor unit of claim I, wherein the first sensor (Wiedecke: 127) is a proximity sensor (Wiedecke: Column 6: lines 35-52) comprising a transducer, but do not disclose wherein the first sensor (Wiedecke: 127) is positioned within the sub such that the transducer faces the bottom surface of the sub. It would have been an obvious matter of design choice to place the sensor such that the transducer faces the bottom surface of the sub, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Wiedecke and Edison.
Regarding Claim 5, Wiedecke and Edison render obvious the riser sensor unit of claim 1, further comprising: 3Application No. 17/226,484Docket No.: 18954-151002 Preliminary Amendment dated May 20, 2022 
A lockdown member (Wiedecke: 21, 23) attached to the riser coupling (Wiedecke: 15a, b); and 
A second sensor (Wiedecke: 128) attached to the lockdown member (Wiedecke: 21, 23), wherein the second sensor (Wiedecke: 128) is a proximity sensor (Wiedecke: Column 6: lines 35-52) configured to generate a second signal (Wiedecke: Column 5: lines 16-34) upon detecting engagement between the lockdown member (Wiedecke: 21, 23) and the subsea riser tool (Wiedecke: 20); and 
Wherein the second sensor (Wiedecke: 128) is powered by the intrinsic safety barrier (Wiedecke: 124, Column 12: lines 3-11); and 
Wherein the intrinsic safety barrier (Wiedecke: 124, Column 12: lines 3-11) is configured to receive the second signal (Wiedecke: Column 5: lines 16-34) and transmit the second signal (Wiedecke: Column 5: lines 16-34) to the control system (Wiedecke: 150).
Regarding Claim 6, Wiedecke and Edison render obvious the riser sensor unit of claim 1, further comprising: 
A third sensor (Wiedecke: 98) installed along an outer diameter of a stem of the subsea riser tool (Wiedecke: 20), the third sensor (Wiedecke: 98) configured to generate a third signal (Wiedecke: Column 6: lines 35-52) upon detecting a first region on the outer diameter of the stem of the subsea riser tool (Wiedecke: 20), wherein the third sensor (Wiedecke: 98) is connected to the intrinsic safety barrier (Wiedecke: 124, Column 12: lines 3-11), wherein the third sensor (Wiedecke: 98) is powered by the intrinsic safety barrier (Wiedecke: 124, Column 12: lines 3-11), and wherein the intrinsic safety barrier (Wiedecke: 124, Column 12: lines 3-11) is configured to receive the third signal (Wiedecke: Column 6: lines 35-52) and transmit the third signal (Wiedecke: Column 6: lines 35-52) to the control system (Wiedecke: 150).
Regarding Claim 7, Wiedecke and Edison render obvious the riser sensor unit of claim 6, but does not disclose further comprising a fourth sensor installed along the outer diameter of the stem of the subsea riser tool, the fourth sensor configured to generate a fourth signal upon detecting a second region on the outer diameter of the stem of the subsea riser tool, wherein the fourth sensor is powered by the intrinsic safety barrier, and wherein the intrinsic safety barrier is configured to receive the fourth signal and transmit the fourth signal to the control system. It would however have been obvious to one having ordinary skill in the art at the time of the inventions’ filing to have a fourth sensor on the outer diameter of the stem in the manner of the third sensor since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.
Regarding Claim 8, Wiedecke and Edison the riser sensor unit of claim I, wherein the subsea riser tool (Wiedecke: 20) is selected from the group consisting of a riser handling tool, a riser running tool, a subsea running tool, a casing running tool, and a gimbal (Wiedecke: abstract).
Regarding Claim 10, Wiedecke discloses the system of claim 9, but does not disclose wherein the intrinsic safety barrier (Wiedecke: 124, Column 12: lines 3-11) is a Zener barrier but merely states that the electronic manifold may be intrinsically safe without detailing how said intrinsic safety is accomplished.
Edison (Edison: Column 65: lines 32-45) discloses the use of Zener/diode barriers for the purpose of intrinsic safety, in a subsea environment on subsea production equipment, by allowing a fault current to be routed from sensors away from sensitive control equipment.
For this reason it would have been obvious to a person having ordinary skill in the art at the time of the inventions’ filing to have replaced the intrinsic safety barrier of the invention of Wiedecke with a Zener barrier as described by Edison to allow a fault current to be routed away from the controller. 

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wiedecke in view of Puchiano (U.S. Pub. No. 2013/0148747)
Regarding Claim 16, Wiedecke discloses a method for sensing engagement of a subsea riser tool (Wiedecke: 20) with a riser coupling (Wiedecke: 15a, b), the method comprising: 
A power supply (Wiedecke: Column 4: lines 16-22) unit
An intrinsic safety barrier (Wiedecke: 124, Column 12: lines 3-11); 
Sending current from the intrinsic safety barrier (Wiedecke: 124, Column 12: lines 3-11) to the first sensor (Wiedecke: 127) to power a first sensor (Wiedecke: 127), wherein the first sensor (Wiedecke: 127) is installed in the subsea riser tool (Wiedecke: 20) in a direction facing the riser coupling (Wiedecke: 15a, b) when the subsea riser tool (Wiedecke: 20) engages the riser coupling (Wiedecke: 15a, b); 
Transmitting a first signal (Wiedecke: Column 2: line 60 - Column 3: line 2) from the first sensor (Wiedecke: 127) to the intrinsic safety barrier (Wiedecke: 124, Column 12: lines 3-11); and 
Transmitting the first signal (Wiedecke: Column 2: line 60 - Column 3: line 2) from the intrinsic safety barrier (Wiedecke: 124, Column 12: lines 3-11) to a remote control system (Wiedecke: 150) without using a programmable logic controller.
Wiedecke does not disclose sending alternating current to a power supply unit; 
Converting the alternating current to direct current in the power supply unit; 
Sending the direct current to the intrinsic safety barrier; or 
Sending the direct current from the intrinsic safety barrier  to the first sensor, since Wiedecke does not discuss the details of the functions or components of the power supply. 
Puchiano discloses a power supply (Puchiano: 6) configured to convert AC (Puchiano: Paragraph [0022]) power delivered from a surface source to DC for use in subsea devices. 
Utilizing the power supply setup of Puchiano in the invention of Wiedecke results in alternating current sent to a power supply unit, converting the alternating current to direct current, the direct current being sent to the intrinsic safety barrier and from there to the first sensor. 
It would have been obvious to one having ordinary skill in the art at the time of the inventions filing to have utilized the power supply of Puchiano in the invention of Wiedecke since Wiedecke teaches that it is well known in the art to use a power supply to send some form of current to an intrinsic safety device but leaves the reader to guess what the specific form the power supply might be, thus leading the reader to look elsewhere for a particular arrangement of power supply made up in a way known by those of ordinary skill in the art. The invention of Puchiano, describing such a power supply such as those suggested by Wiedecke, would have been obvious to use in combination.
Regarding Claim 17, Wiedecke and Puchiano render obvious the method of claim 16, wherein the intrinsic safety barrier (Wiedecke: 124, Column 12: lines 3-11) is located inside an explosion proof enclosure (Wiedecke: Column 12: lines 3-11).
Regarding Claim 18, Wiedecke and Puchiano render obvious the method of claim 16, wherein the power supply (Wiedecke: Column 4: lines 16-22) unit is also located inside the explosion proof enclosure (Wiedecke: Column 12: lines 3-11).
Regarding Claim 19, Wiedecke and Puchiano render obvious the method of claim 16, further comprising: sending the direct current from the intrinsic safety barrier (Wiedecke: 124, Column 12: lines 3-11) to at least one additional sensor located along the subsea riser tool (Wiedecke: 20); 
Transmitting an additional signal from the additional sensor to the intrinsic safety barrier (Wiedecke: 124, Column 12: lines 3-11); and 
Transmitting the additional signal from the intrinsic safety barrier (Wiedecke: 124, Column 12: lines 3-11) to the remote control system (Wiedecke: 150).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wiedecke in view of Edison, further in view of Puchiano.
Regarding Claim 20, Wiedecke and Puchiano render obvious the method of claim 16, but do not disclose wherein the intrinsic safety barrier (Wiedecke: 124, Column 12: lines 3-11) is a Zener barrier, but merely states that the electronic manifold may be intrinsically safe without detailing how said intrinsic safety is accomplished.
Edison (Edison: Column 65: lines 32-45) discloses the use of Zener/diode barriers for the purpose of intrinsic safety, in a subsea environment on subsea production equipment, by allowing a fault current to be routed from sensors away from sensitive control equipment.
For this reason it would have been obvious to a person having ordinary skill in the art at the time of the inventions’ filing to have replaced the intrinsic safety barrier of the invention of Wiedecke with a Zener barrier as described by Edison to allow a fault current to be routed away from the controller. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                       

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679